'   h   >




            RE: 12-14-00203-CV                                    TWELFTH COURT OF APPEALS

            TRIAL COURT CASE: 12-1808-D                               SMITH COUNTY, TEXAS




            Appellant, Linda C. Tate                              Appellee, Larry Donell Reddic Sr.

            16397 CR 363                                          2806 LaTosha Ln.

            Winona, Texas 75792                                   Tyler, Texas 75706

            Tele: (903) 312-7446                                  Tele: (903) 521-7448

                                                                  Work: (903) 939-6014
                                                                                         RTOFAPPf
                                                                          12th Court of Api       [trict

                                       CERTIFICATE OF CONFERENCE



                                                                         CATHY S. LUSK,
            TO THE HONORABLE COURT AND JUDGE IN THIS SUCH MATTER:

             Linda C. Tate has complied with the requirement with Local Rule CV-7(h), and has shown in
            good faith to dissolve this matter with Husband Larry Donell Reddic Sr. which consists of:

               1. A personal conference by phone to Larry Donell Reddic Sr. on 1/16/2015. No progress

               2. Linda C. Tate asked if Larry Donell Reddic Sr. had legal counsel of recordto prevent
                   any violations or not to harass. No progress

               3. No appearance of counsel for Larry Donell Reddic Sr. has been sent to Linda C. Tate
                   since 7/2012.


               4. No appearance of counsel for Larry Donell Reddic Sr. has been sent to Linda C.Tate,
                  Cynthia Allen, former counsel for Linda C. Tate or the 321st Dist. Court Coordinator
                  Vicki Dunn as of 3/10/2014.


               5. Judgment entered on 3/10/2014 for No Evidence Summary Judgment

               6. Requested Motions of Linda C. Tate to the 321st Dist. Court on June 3,2014: were
                  denied
     f   \



•f




                 a.   For New Trial
                 b. For leave to File Answer
                 c. To Reconsider Motion for No Evidence Summary Judgment
                 d. To SetAside Final Judgment on No Evidence Summary Judgment Pursuant to
                      Texas Rules of Civil Procedure 306(a)(3)(4)
                 e. An Expedited Hearing (Prior to June 3rd 2014)

             7. Larry Donell Reddic Sr. has shown to Linda C. Tate that due to his noncompliance to
                 this Certificate of Conference, this matter hasto be dissolved inthe Courts as a Matter
                 of Law.


             8. No agreement for conference was affirmed between Linda C. Tate and Larry Donell
                 Reddic Sr. on 1/16/2015 by telephone contact attempt.

             9. Linda C. Tate contacted Larry Donell Reddic Sr. to tryto set up a conference to dissolve
                this matteraccording to Law and Local Rule CV-7(h).

             10. Larry Donell Reddic Sr. hung up phone on Linda C. Tate.

             11. Larry Donell Reddic Sr. will never comply ifitconsists of facts, truth and justice being
                served because of the Crimes Committed by him.

             12. No more attempts will be made by Linda C. Tate, she hasbeen denied of her freedom
                to long as it is according to Law.

             13. No Notice of Counsel for Larry Donell Reddic Sr. hasbeen received whether Record of
                Appearance through the Courts, via first class mail, certified USPS, telephone, oremail
                to Linda C. Tate (Pro Se) as of 1/16/2015.



                Prayer, Linda C. Tate hopesthat herattempt to Husband Larry Donell Reddic Sr. was in
                compliance to the Local Rule CV-7(h). Linda C. Tate has made several attempts to
                husband throughout the years since 2012 after theadvice ofthe Social Security
                Administration to pursue the dissolution of this marriage matter.
                              CERTIFICATE OF SERVICE


 Icertify that a true copyof the abovewas servedon each attorney of record or party
 in accordancewith the Texas Rules of Cival Procedure onJanuary 16,2015.




                                                  ' Linda C. Tate (PROSE)
                                                   16397 CR 363
                                                  Winona, Texas 75792
                                                  Tele: (903) 312-7446
                                                   Email:




 AFFIDAVIT FOR: CERTIFICATE OF CONFERENCE


 Affiant

                                                     V\
           OSUBSCRIBED before me>rkthe 1i^clav of jXv^-£U2015.

                                                              J0$%'',         KARA BARRETT
                                                             "• A •*•* Notary Public, State of Texas
                                                                         My Commission Expires
 Notary Public, State of Texas
 Notary's Printed Name